DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
The Applicant argues that the claimed invention is capable of a haptic sensation which feels like a “dragging” or “rubbing.” Examiner disagrees. The claims 1, 3-9 and 11-13 are directed to the structure of a haptic transducer and none of the claims are directed to the “dragging” or “rubbing” haptic sensation. Also, as the claims are directed to structural limitations, if the prior arts have all the structure of the claims, the prior arts are also capable of the desired functions. Thus, the argument is not persuasive.
Applicant’s arguments, see pages 7-9, filed 02/11/2022, with respect to the rejections of claims 1 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoyagi.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310, 312.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), 

Specification
The disclosure is objected to because of the following informalities:
A brief description of the Fig. 1 is missing.
On page 9 line 19, “the Y shaped spring clips 18” should be –the Y shaped spring clips 216--.
On page 9 line 21, “the magnet 218” should be –the magnetic plate 218--.
On page 9 lines 22-23, “the magnet 216” should be –the magnetic plate 218--. 
On page 9 line 23, “the Y shaped spring clips” should be --“the Y shaped spring clips 216”. 

    PNG
    media_image1.png
    250
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    559
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claims 4,  8 and 9 are objected to because of the following informalities:  
In claim 4 lines 4-5, “the Y shape double clip” should be –each of the Y shaped double clips--.  
In claim 8 line 1, “one surface” should be –one surface of the magnetic plate--.
In claim 8 line 2, “the opposite surface” should be –an opposite surface--.
Appropriate correction is required.
In claim 9 line 2, “the opposite end” should be –an opposite end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0193779) in view of Aoyagi (WO 2006/028165 A1).
Regarding claim 1, Kuroda teaches a haptic transducer (1) comprising a magnetic plate (80), a plurality of coils (40a-40d) arranged around the edge (axial edge) of the magnetic plate (80); each coil (40a-40d) being separately coupleable to a signal generator ([0065]), the magnetic plate (80) being suspended from springy supports (51a-51d) anchored to a frame (20) surrounding the coils (40a-40d); wherein activation of said coils (40a-40d) laterally moves said magnetic plate (80; [0061]).

    PNG
    media_image3.png
    780
    559
    media_image3.png
    Greyscale

	Kuroda fails to teach such that a major axis of each coil is laterally aligned with the magnetic plate.
Aoyagi teaches such that a major axis of each coil (22) is laterally aligned with the magnetic plate (10; FIG 9).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kuroda to incorporate Aoyagi to teach 
Regarding claim 6/1, Kuroda in view of Aoyagi was discussed above in claim 1. Kuroda further teaches wherein said coils (40a-40d) are helical coils.
	Regarding claim 7/1, Kuroda in view of Aoyagi was discussed above in claim 1. Kuroda further teaches wherein the magnetic plate (70) is a permanent magnetic disc (60).
	Regarding claim 8/1, Kuroda in view of Aoyagi was discussed above in claim 1. Kuroda further teaches wherein one surface is north seeking and the opposite surface south seeking ([0047]).
	Regarding claim 9/1, Kuroda in view of Aoyagi was discussed above in claim 1. Kuroda further teaches wherein one end is north seeking and the opposite end is south seeking ([0047]).
Regarding claim 11/1, Kuroda in view of Aoyagi was discussed above in claim 1. Kuroda further teaches wherein the frame (20) comprises a material selected from the group comprising aluminum, copper, wood, cardboard, plastic, fiber reinforced polymer and spring steel ([0085]; resin).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0193779) in view of Aoyagi (WO 2006/028165 A1) as applied to claim1 above, and further in view of Albeck et al. (US 4,909,379).
Regarding claim 3/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda further teaches wherein there are four coils (40a-40d) around the magnetic plate 
Kuroda in view of Aoyagi fails to teach the magnetic plate is suspended by four wires.
Albeck discloses use of spring wire to hold a reciprocating plate in a movable manner. Kuroda discloses the use of elastic supports as supports to hold the magnetic plate. 
Thus, it would have been obvious to one of ordinary skill in the art to replace the elastic supports as taught by Kuroda in view Aoyagi with the spring wire of Albeck. The modification would be routine to one of ordinary skill in the art, as the replacement of the elastic supports with the spring wire would ensue in a predictable result.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0193779) in view of Aoyagi (WO 2006/028165 A1) as applied to claim1 above, and further in view of Yang et al. (US 8,682,396)
Regarding claim 4/1, Kuroda in view of Aoyagi was discussed above in claim 1. Kuroda further teaches comprising four coils (40a-40d) and the magnetic plate is coupled to the frame (20).
	Kuroda fails to explicitly disclose the magnetic plate is coupled to the frame by a plurality of Y shaped double clips, such that as the magnetic plate move towards or away from a corner in the line of pair of coiled springs, an effective length of the Y shape double clip is self adjusted.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kuroda in view of Aoyagi to incorporate Yang’s teaching the magnetic plate is coupled to the frame by a plurality of Y shaped double clips, such that as the magnetic plate move towards or away from a corner in the line of pair of coiled springs, an effective length of the Y shape double clip is self-adjusted, for the advantages of the elastic members have their own resonance frequency, they will intensively vibrate the magnetic moving part when an input signal corresponding to the resonance frequency of the elastic members is applied to the solenoid coil.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2013/0193779) in view of Aoyagi (WO 2006/028165 A1) as applied to claim 1 above, and further in view of Wang et al. (US 2017/0222532).
Regarding claim 5/1, Kuroda in view of Yang was discussed above in claim 1. Kuroda in view of Yang fails to teach comprising one or two further coils perpendicular to the plane of the four coils.
Wang teaches comprising one or two further coils (6) perpendicular to the plane of the four coils (driving coil 4).
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0070635) in view of Kuroda (US 2013/0193779).
Regarding claim 12, Takeda teaches an array of magnetic plates (4) comprising adjacent staggered rows of alternating coils (12, 22) and magnetic plates (11, 21) coupled by coils (12, 22), so that each magnetic plate (4) is surround by four coils (12, 22), each coil (12, 22) having a major axis (Z axis) laterally aligned with said magnetic plate (11, 21), and each magnetic coil (12, 22) is sandwiched between two magnetic plates (4); wherein activation of said coils (12, 22) laterally moves said magnetic plates (11, 21; actuator capable of causing vibrations [Abstract]).

    PNG
    media_image4.png
    867
    484
    media_image4.png
    Greyscale

	Takeda fails to teach wherein each coil is separately connected to a signal processor such that signals may be transmitted to each and any coil separately.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takeda to incorporate Kuroda’s teaching wherein each coil is separately connected to a signal processor such that signals may be transmitted to each and any coil separately, for the advantages of allowing more dimensional movement by the motor ([0067]).
	Regarding claim 13/12, Takeda in view of Kuroda was discussed above in claim 12. Takeda further teaches wherein teach magnetic plate (4) is further coupled to one or two frame (5) elements that are out of the plane of the array (through screws 59), providing three dimensional support (FIG 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834